DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 11/04/2021.
Claims 1-30 have been canceled.
Claims 31-43 have been added.
Claims 31-43 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments filed 11/04/2021 have been considered but are not persuasive and/or are moot in view of the new grounds of rejection as described below.

On pg. 5-6 of the Remarks, Applicant essentially argues:
“Applicant submits that "ETSI" does not teach the method as claimed in new claim 31, in which a VIM determines that a Virtualized Resource (VR) used by the running VNF is to be impacted by the NFVI software modification.
In "ETSI", the role of the VIM is limited to virtual resources allocations and management of an image repository of VNF packages.
Applicant submits that claim 31, as well as analogous claim 39, are new and inventive in view of "ETSI" at least for this reason.
…
Applicant submits that "ETSI" does not teach the method as claimed in claim 40, in which a 

Examiner respectfully disagrees the argued subject matter is a patentable distinction. The blocks illustrated in ETSI Network Function Virtualization (NFV) architectural framework documents such as the VIM, NFVO, VNFM, etc. are purely functional in nature and carry no structural connotations nor suggest any form of implementation. As described in “Network Functions Virtualisation (NFV); Management and Orchestration”, ETSI GS NFV-MAN 001 V1.1.1:  
“The NFV-MANO functionality may be realized in different ways, for example, as a monolithic single instance, as a scalable system with multiple load-sharing instances, as a system of distributed cooperating instances, or as a functionally decomposed and distributed system. It may be realized as an extension of a cloud/network management system or as a separate system interacting with cloud/network management systems…The present document does not mandate any specific realization of the NFV-MANO architectural framework (pg. 21, para. 4-5)…The NFV-MANO architectural framework represented in figure 5.1 is at a functional level and it does not imply any specific implementation. Multiple functional blocks may be merged internalizing the reference point between them” (pg. 21, last para, emphasis added).

For the prior art to meet a limitation directed to software functionality the prior art is required to show software performs the same, or equivalent, function. Neither the name of the software module that performs the function, nor the name of the logical grouping of functionality that they operation is attributed is a patentable distinction.
However in the interests of expediting prosecution the recitation has been treated as limiting in the rejections below.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over “Network Function Virtualisation (NFV); Reliability; Specification on Software Modification Process”, Draft ETSI GS NFV-REL 006 V0.0.8 (2017-10)1 (hereafter “ETSI”) in view of “Network Functions Virtualisation (NFV); Management and Orchestration”, ETSI GS NFV-MAN 001 V1.1.1 (2014-12) (hereafter “NFV-MAN”).

Claims 31 and 39:
ETSI discloses the limitations as shown in the following rejections:
[Clm 31]A method, executed by a Virtual Infrastructure Manager (VIM)/ [Clm 39]A network node, executing a Virtual Infrastructure Manager (VIM) (see Software Modification Manager and further discussion below regarding “VIM”), for mitigating impacts of a Network Function Virtualization Infrastructure (NFVI) software modification on a running Virtualized Network Function (VNF) (see at least pg. 7, § 4; pg. 9, Fig. 1; pg. 10, § 5.1.3-5.1.4; pg. 19, § 6.3.3.3; pg. 42, § C.1, para. 1).
determining that a Virtualized Resource (VR) used by the running VNF is to be impacted by the NFVI software modification (see at least pg. 42, #1-2).
creating a new VR (scale out) to be assigned to the VNF, to create redundancy for the impacted VR; and providing the new VR to the VNF, [to allow the VNF to switch over the impacted VR to the new VR, thereby allowing the VNF to mitigate the impacts of the NFVI software modification] (see at least pg. 42, #4-5; pg. 19-20, § 6.3.3.3; pg. 39, third bullet). Examiner notes the bracketed [ ] claim language is not positively recited and is non-limiting intended use as written, but the cited prior discloses the subject matter. Exemplary quotation:
“The VNF-level Manager initiates the necessary preparations for the potential disruption(s) caused by the NFVI software modification(s). In case of a VR group (4.a) this may mean for example a scale out to increase the VNF's redundancy, or switching the active role from the impacted VNF to its geo-redundant pair. In case of a VR (4.c) this may also mean a switch over of the active role of the VNFC instance hosted on the impacted VR, or redirecting part or the entire traffic to another set of redundant VNFC instances” (pg. 42, #4).

As shown above, ETSI discloses performing each of the steps/operations and discloses the operations are coordinated by a “NFVI Software Modification Manager” (NFVI-SMM) further described on ETSI pg. 20:
“Whenever an NFVI software modification is requested from the NFVI Software Modification Manager it needs to coordinate the software modification activities at the NFVI layer with the managers of the hosted entities by considering these constraints of virtualised resources and groups. The NFVI Software Modification Manager is responsible for managing the NFVI software modification procedure. Note however that at this time it has not been decided whether and which NFV functional block will implement this function.”

For the reasons above ETSI does not specify that the operations are part of the VIM’s functionality. However, NFVMAN2 describes the NFV MANO components including an outline of their respective responsibilities, where the VIM’s responsibilities encompass the SMM functions:
“The Virtualised Infrastructure Manager (VIM) is responsible for controlling and managing the NFVI compute, storage and network resources…The following list expresses the set functions performed by the VIM…Orchestrating the allocation/upgrade/release/reclamation of NFVI resources (including the optimization of such resources usage), and managing the association of the virtualised resources to the physical compute, storage, networking resources…Managing in a repository inventory related information of NFVI hardware resources (compute, storage,
networking) and software resources (e.g. hypervisors)” (NFVMAN pg. 26, 5.4.3)

Additionally, regarding “creating a new VR”, teaches (NFVMAN pg. 121-124) that when performing a scale-out operation “[t]he VIM creates and starts the VMs and the relevant networking resources” (pg. 122, #9). See also NFVMAN pg. 21, 4th bullet; pg. 23 which discloses the [Clm 39] preamble intended-use of the VIM running in a cloud computing environment.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to include the NFVI-SMM with the VIM functional block because its functionality falls within the VIM NFVI resource management responsibilities set forth in NFV MANO.

Claim 32:
The combination of ETSI/NFVMAN discloses the limitations as shown in the rejections above. ETSI further discloses adding the VR and a plurality of other VRs of the VNF to a Virtualized Resource Group (VRG), and determining that the VRG is impacted (see at least ETSI pg. 42, #1-3; pg. 20).

Claims 33-35:
The combination of ETSI/NFVMAN discloses the limitations as shown in the rejections above. ETSI further discloses after determining that a VR is to be impacted, starting a lead time timer indicative of a remaining time left to switch over the impacted VR…signaling to a VNF Manager (VNFM) of the VNF that the VR is to be impacted by the NFVI software modification…signaling that the VR that is to be impacted needs to be shut down or migrated (see at least ETSI pg. 42, #3; pg. 19, § 6.3.3.2).

Claims 36-37:
The combination of ETSI/NFVMAN discloses the limitations as shown in the rejections above. ETSI further discloses after shutting down or migrating the VR is completed, re-creating the VR (with modified/upgraded/updated software)…wherein the method is executed iteratively, and the VR that is re-created is used as the new VR to which another VR that is to be impacted switches over (see at least ETSI pg. 42, #5; pg. 44; pg. 21, § 6.3.3.5) disclosing the NVFI SMM “proceeds with the software modification of the NFVI resources…In case of a VR group (5.a), this may mean multiple iterations until all NFVI resources supporting the VR groups have been modified as requested. Doing so the NFVI SMM needs to respect the applicable constraints. For an anti-affinity group, for example, the VRs impacted simultaneously in the group may not exceed the maximum number specified for the anti-affinity group and at least the minimum number of VRs may need to be kept available at all times.” To maintain the minimum VRs implicitly requires utilizing VRs (re)created on the modified NFVI resources as switch over targets to allow the iterative modification to continue.

Claim 38:
The combination of ETSI/NFVMAN discloses the limitations as shown in the rejections above. ETSI further discloses wherein the NFVI software modification comprises any one of NFVI upgrade, NFVI update, NFVI maintenance and NFVI diagnostics (see at least ETSI pg. 20, § 6.3.3.4, pg. 8, para. 1-2).

Claims 40-42:
ETSI discloses the limitations as shown in the following rejections:
A method, executed by a Virtualized Network Function (VNF) or an Element Manager of the VNF, for mitigating impacts of a Network Function Virtualization Infrastructure (NFVI) software modification (see at least 
requesting the VIM to provide a new Virtual Resource (VR);  obtaining the new VR wherein the VR that is to be impacted is part of a Virtualized Resource Group (VRG) (anti-affinity group, particularly active-standby geo-redundant group) and the new VR is provided before the VRG is impacted/before it is determined that the VR is to be impacted (see at least pg. 42, #1; pg. 19-20, § 6.3.3.3-6.3.3.4; pg. 39, third para.) disclosing the initial step (prior to any impacts) is to request and obtain all the VRs of the VRG when establishing an modification aware anti-affinity group; VIM is further discussed below. Exemplary quotation: “As prerequisite, the VNF-level Managers inform the NFVI SMM whether coordination of NFVI software modifications is necessary for a virtualised resource (VR) or a VR group (such as an anti-affinity group) as well as the applicable constraints. This may be…part of the VR/VR group creation process”
receiving, from a VIM (NFVI SMM, discussed below), an indication that at least one VR is to be impacted by the NFVI software modification (see at least pg. 42, #3; pg. 21).
switching over services running on the VR that is to be impacted to the at least one new VR (geo-redundant pair), thereby mitigating the impacts of the NFVI software modification  (see at least pg. 42, #4; pg. 21), “The VNF-level Manager initiates the necessary preparations for the potential disruption(s) caused by the NFVI software modification(s). In case of a VR group (4.a) this may mean…switching the active role from the impacted VNF to its geo-redundant pair”
As shown above, ETSI discloses performing each of the steps under coordination by a “NFVI Software Modification Manager” (NFVI-SMM) further described on ETSI pg. 20:
“Whenever an NFVI software modification is requested from the NFVI Software Modification Manager it needs to coordinate the software modification activities at the NFVI layer with the managers of the hosted entities by considering these constraints of virtualised resources and groups. The NFVI Software Modification Manager is responsible for managing the NFVI software modification procedure. Note however that at this time it has not been decided whether and which NFV functional block will implement this function.”

impact indication’ is part of the VIM’s functionality. However, NFVMAN3 describes the NFV MANO components including an outline of their respective responsibilities, where the VIM’s responsibilities encompass the SMM functions as described in NFVMAN pg. 26, 5.4.3.
Additionally, regarding “requesting the VIM to provide a new VR”, teaches (NFVMAN pg. 112, 115-117; pg. 83) that VNF managers request and obtain new VRs from the VIM.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to include the NFVI-SMM with the VIM functional block because its functionality falls within the VIM NFVI resource management responsibilities set forth in NFV MANO.

Claim 43:
The combination of ETSI/NFVMAN discloses the limitations as shown in the rejections above. ETSI further essentially discloses wherein after the VR that is to be impacted is shut down or migrated, the VR is recreated, re-obtained and kept for subsequent use for other impacted VRs in at least pg. 22, para. 1, disclosing modification process does not violate VR reliability requirements, and pg. 42, #5-6, disclosing iterative modification of VRGs and clean up actions at completion. Insomuch as it is not explicit, Examiner takes Official Notice that it is old and well-known to iteratively swap Active-Standby roles to upgrade resources of redundant instances and that it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention for ETSI to restore the standby VR of the geo-redundant pair after impact resolved to prevent single point of failure and ensure reliability requirements are fulfilled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“On the Resiliency of Virtual Network Functions” describes resiliency requirements for VNFs.
US 20190026168 A1 discloses Geographical Redundancy and Dynamic Scaling for Virtual Network Functions.
US 20180011730 A1 discloses a maintenance mode setting unit for NFV.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/19/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                 




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 cited in IDS dated 03/19/2021
        2 Cited in ETSI (pg. 6) as Normative reference [2].
        3 Cited in ETSI (pg. 6) as Normative reference [2].